NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


JAMES D. McCANTS,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D20-369
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 30, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hendry County; James D. Sloan, Judge.



PER CURIAM.


             Affirmed.


KELLY, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.